Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 1 of 14 Page ID #1295




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

     JAMES MUNSON,                          )
                                            )
           Plaintiff,                       )
                                            )
     vs.                                    )     Case No. 19-cv-88-DWD
                                            )
     KEVIN KINK                             )
     JOHN BALDWIN,                          )
     C. BROOKS, 1                           )
     MS. TRODDER, 2                         )
     GOINES, 3                              )
     DR. BOOSE, 4 and                       )
     WARDEN OF LAWRENCE                     )
     CORRECTIONAL CENTER,                   )
                                            )
           Defendants.                      )

                                MEMORANDUM & ORDER

 DUGAN, District Judge:

           Plaintiff James Munson brings Eighth Amendment claims against Defendants,

 alleging that the conditions he suffered and the lack of adequate medical attention he

 received at Lawrence Correctio                                      his constitutional rights.

 Additionally, Munson brings a First Amendment retaliation claim alleging that

 Defendants placed him in segregation because he complained about pests and rodents at




 1

 is DIRECTED
 2                                              ides her full, correctly spelled name. (Doc. 68-4)
 Accordingly, the Clerk is DIRECTED

 3

 Accordingly, the Clerk is DIRECTED
 4

 Clerk is DIRECTED
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 2 of 14 Page ID #1296




 to strike. (Docs. 67, 76 & 87) The motions are fully briefed and ripe for decision. (Docs. 68,

                                                      e motions for summary judgment are due

 to be granted, and the motion to strike is due to be denied as moot. 5

                          I. FACTUAL & PROCEDURAL HISTORY

        Munson filed his complaint on January 30, 2019. (Doc. 1) Afte

 complaint pursuant to 28 U.S.C. § 1915, the Court permitted Munson to proceed on four

 specific claims:

        Count 1:        Eighth Amendment claim against Defendants for subjecting
                        Plaintiff to unconstitutional conditions of confinement at
                        Lawrence by exposing him to rodents, spiders, and bugs that
                        posed a serious risk of harm to his health.

        Count 2:        Eighth Amendment claim against Defendants for exhibiting
                        deliberate indifference to Plai
                        that resulted from undiagnosed and untreated rodent, spider,
                        and/or bug bites and suspected infections at Lawrence.

        Count 3:        Eighth Amendment claim against Defendants for exhibiting
                        deliberate indifference to Plainti
                        resulted from his exposure to rodents, spiders, and bugs at
                        Lawrence.

        Count 4:        First Amendment retaliation claim against Defendants for
                        placing Plaintiff in segregation because he complained about
                        the rodent, spider, and bug infestations at Lawrence and
                        requested rabies testing of a rodent.

 (Doc. 8 at 3) The Court also ruled that Count 3 would proceed only against Defendants


 5 In their motion to strike, Defendants object to
 purporting to be the Illinois Department of Corrections Nursing Treatment Protocols. (See
 103) Because the Court does not rely on this exhibit in granting summary judgment for Defendants, the
 motion to strike is moot.


                                                  2
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 3 of 14 Page ID #1297




 Boose and Trotter and that Count 4 would proceed only against Defendants Kink and

 Brooks. (Doc. 8 at 6)

        Munson has been incarcerated at Lawrence since February 2017. (Doc. 68-1 at 45)

 He has seen rodents in multiple housing units, the kitchen, and the dining area at

                                                   bitten by a rodent on only one occasion:

 July 25, 2018. (Doc. 68-1 at 62 & 108) At that time, Munson was living in housing unit 5 in

 the general population. (Doc. 68-1 at 85) He was awakened on the morning of July 25 by

 a prick on his hand. (Doc. 68-1 at 66) When he woke up, he saw a mouse near his leg and

 quickly killed it. (Doc. 68-1 at 66) He pressed the panic button, and a guard came and



        When Munson arrived at the healthcare unit, he was treated by Defendant

 Christine Brooks, a nurse at Lawrence. (Doc. 68-1 at 61) Munson brought the mouse with

 him hoping to have it tested for rabies, but Brooks told him that the healthcare unit does

 not test animals for rabies. (Doc. 68-1 at

                                                   exchange of body fluids. (Doc. 68-2 at 1)

 She noted that Munson was experiencing pain but no swelling, redness, or bleeding.

 (Doc. 68-2 at 1) Munson claims that his finger was red and probably swollen. (Doc. 68-1

                                 of the alleged bite, applied triple antibiotic ointment, and

                                                  ted that he had already been prescribed

 naproxen, anti-inflammatory and pain medication. (Doc. 68-5 at 1) Brooks did not believe

 a tetanus shot was necessary because Munson

 exhibiting the signs of a tetanus infection: headaches, muscle stiffness, and lockjaw. (Doc.


                                              3
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 4 of 14 Page ID #1298




 68-5 at 2) But she did tell Munson to come back to the healthcare unit if his finger hurt or

                                                                aled, and he does not know

 if he ever developed a tetanus                                Brooks reported the incident

 to the shift commander as she was required to do. (Doc. 68-1 at 97)

        On July 31, 2018, Munson was moved to segregated housing for 28 days, where he

 first met Defendant Lyndsey Trotter. (Doc. 68-1 at 82, 89 & 122) Trotter is a qualified

 mental health professional but is not allowed to prescribe medication. (Doc. 68-4 at 1)

 Complaining of having nightmares about rodents, Munson asked Trotter for something

 to help him sleep, and she gave him a sleep hygiene kit. (Doc

 never reported sleep problems to Trotter after she gave him the sleep hygiene kit. (Doc.

 68-4 at 2)

        Munson also reports sending a letter on November 9, 2018, to Defendant Teresa

 Boose, the Mental Health Authority for Lawrence, seeking mental health treatment. (Doc.

 68-1 at 164) Boose never received a letter from Munson and did not become aware of his

 mental health needs until June 2019. (Doc. 77-5                        ferred Munson for a



 counseling and/or psychiatric se                                nson had no contacts with

 mental health staff at Lawr

        On August 8 and 22, 2018, Munson reported seeing bugs in his cell in segregation.

                                                  s, bugs, and spiders were a problem for

 Munson only while he was in segregation, not in general population housing. (Doc. 68-1

 at 117) Pests would enter through the window that Munson left open because he did not


                                              4
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 5 of 14 Page ID #1299




 have a fan in his cell. (Doc. 68-1 at 115) Trotter testified that she did not observe any

                                                  egation or housing unit 5. (Doc. 68-4 at 2)

 Trotter also noted that there was no mental decompensation from his time in segregation.



        Munson reported a bug bite on August 17, 2018, and a nurse noted a small, raised

 area on the right side of his neck. (Doc. 68-2 at 7) Munson was seen by a nurse again on

 August 23 for his bug bites, but the nurse did not observe any bites. (Doc. 68-2 at 11) On

 both occasions, Munson was given hydrocortisone cream to treat his bites. (Doc. 68-2 at

 7 & 11) Munson also obtained mineral oil from other inmates which he used to treat his

 bites. (Doc. 68-1 at 119) When Munson filed a grievance in July 2018, he was told that the

 prison pays an outside contractor to spray the cell houses regularly for pests, although

 the individual cells are not sprayed for the safety of the inmates. (Docs. 68-1 at 120 & 68-

 6 at 1) He was told even more specifically in response to a grievance filed in August that

 the contractor comes every month to spray for pests and check traps for rodents. (Doc.

 68-6 at 8) Munson also saw an exterminator on July 24, 2018, who told him that he would

 spray for pests if Munson put in a request. (Doc. 68-1 at

 a request at that time. (Doc. 68-1 at 105)


                                  II. LEGAL STANDARD

        Federal Rule of Civil Procedure 56 governs motions for summary judgment.

 Summary judgment is appropriate if the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See




                                              5
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 6 of 14 Page ID #1300




 Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014) (citing Fed. R. Civ. Proc.

 56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of



                              Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

 Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

        In assessing a summary judgment motion, the district court views the facts in the

 light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

 party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

 As the Seventh Circuit has explained, and as required by Rule 56(

 facts by examining the evidence in the light reasonably most favorable to the non-moving

 party, giving [him] the benefit of reasonable, favorable inferences and resolving conflicts

                                  Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th

 Cir. 2014).

                                      III. DISCUSSION

        Munson brings Eighth Amendment claims alleging unconstitutional conditions of

 confinement and deliberate indifference to his medical needs. He also brings a First

 Amendment retaliation claim. The Court addresses each claim in turn.


 A.     Eighth Amendment: Conditions of Confinement

        The Eighth Amendment prohibition on cruel and unusual punishment forbids the

 unnecessary and wanton infliction of pain. See Rhodes v. Chapman, 452 U.S. 337, 346 (1981)

 (citation omitted). To succeed on a claim related to conditions of confinement, a plaintiff




                                               6
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 7 of 14 Page ID #1301




 must establish both an objective and subjective element. See Grieveson v. Anderson, 538

 F.3d 763, 775 (7th Cir. 2008). As to the objective element, a prisoner must establish that



                                                  Farmer v. Brennan, 511 U.S. 825, 834 (1994).

 To do so, he must show that the conditions resulted in an unquestioned and serious

 deprivation of basic human needs such as food, medical care, sanitation, or physical

 safety. See Rhodes, 452 U.S. at 347. The Eighth Amendm

 provide prisoners with more salubrious air, healthier food, or cleaner water than are

                                                        Carroll v. DeTella, 255 F.3d 470, 472

                                                  are required to make out a conditions-of-

                        Turner v. Miller, 301 F.3d 599, 603 (7th Cir. 2002) (citations and



                                                                            Johnson v. Pelker,

 891 F.2d 136, 138 (7th Cir. 1989).

        The subjective component of a claim for unconstitutional conditions of

 confinement requires demonstrating that a defendant had a culpable state of mind, that

 is that a defendant acted with deliberate indifference to a substantial risk of serious harm

 to the prisoner. See Farmer, 511 U.S. at 837, 842. While mere negligence does not amount

 to a constitutional violation, a plaintiff satisfies the deliberate indifference standard by



 substantial risk of serious harm from the alleged unconstitutional conditions. See Farmer,

 511 U.S. at 842; Davidson v. Cannon, 474 U.S. 344, 347-348 (1986). That is, prison officials


                                              7
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 8 of 14 Page ID #1302




                                                        Anderson v. Morrison, 835 F.3d 681,

 683 (7th Cir. 2016).

        Munson claims that his exposure to rodents, spiders, and bugs at Lawrence

 created unconstitutional conditions of confinement. An infestation of pests and rodents

 may provide a claim for unconstitutional conditions of confinement. Antonelli v. Sheehan,

 81 F.3d 1422, 1431 (7th Cir. 1996) (holding that plaintiff stated an Eighth Amendment

 claim by alleging that despite two pest-control sprayings in a 16-month period,

 cockroaches and mice were everywhere, crawling on his body, constantly awakening

 him, and causing significant physical harm). However, an infestation must be prolonged

 and cause significant physical harm to amount to a constitutional deprivation. See Sain v.

 Wood, 512 F.3d 886, 894 (7th Cir. 2008) (citing Antonelli, 81 F.3d at 1431). For example, a



 several cockroaches were present in a cell during a six-year period and the plaintiff was

 bitten by a cockroach twice but an exterminator visited the cell monthly and would come

                                          Id.

        The evidence does not establish that Munson suffered significant harm from a

 prolonged exposure to pests and rodents. He testified to seeing rodents in multiple

 housing units at Lawrence as well as in the kitchen and dining area. However, he was

 bitten on only one occasion: July 25, 2018. Further, he concedes that Lawrence hired an

 exterminator to set traps for rodents on a monthly basis. As to bugs and spiders, Munson

 testified that they were only a problem in the segregation unit, where he was housed for


                                                8
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 9 of 14 Page ID #1303




 only 28 days, and that they entered through the window he opened. Further, Lawrence

 hires an exterminator to spray for pests monthly, although the exterminator does not



 would spray on request. Finally, as discussed in Part III.B., there is no evidence that

 Munson suffered significant physical harm from the rodents, spiders, or bugs. On this



 objectively serious enough to violate the Eighth Amendment.

 B.       Eighth Amendment: Deliberate Indifference to Medical Needs

          Munson also brings Eighth Amendment claims for deliberate indifference to his

 medical and mental health needs caused by rodents, bugs, and spiders. To establish an



                                                                                  Thomas v.

 Walton

 that a physician has diagnosed as mandating treatment, or one that is so obvious that



 untreated could result in further significant injury or unnecessary pain, and that

                                                  es or features chronic

 Id. (quoting Wilson v. Vannatta



 Thomas v. Walton, 461 F. Supp. 2d 786, 794 (S.D. Ill. 2006); see also Gibson v. McEvers, 631

 F.2d 95, 98 (7th Cir. 1980).

          Munson brings a deliberate-indifference claim based on his allegations that he


                                              9
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 10 of 14 Page ID #1304




 suffered untreated pain and infection from the rodent bite on July 25, 2018. Specifically,

 Munson claims that he should have received a tetanus shot to treat what he believes

 might have been a tetanus infection resulting from the bite. The record shows that Brooks



 Munson has provided no evidence that he developed a tetanus infection or that his bite

 should have been treated with a tetanus shot. In fact, he admitted that his finger is now

 fully healed and in good condition. Thus, no reasonable jury could find that the rodent

 bite caused a serious medical need that a physician failed to treat and that resulted in

 substantial harm.

       He has also not shown deliberate indifference as to his alleged bug and spider



 17, 2018. Munson was seen for bug bites again on August 23, but the medical records

 indicate no bug bites were observed. Nevertheless, Munson received hydrocortisone

 cream on both occasions. Even assuming that Munson was bitten as often as he claimed,

 there is no evidence that the bites constituted a serious medical need or caused him

 substantial harm. Further, the medical staff at Lawrence provided hydrocortisone to treat



 serious medical need to which prison officials were deliberately indifferent.



 directed only at Defendants Boose and Trotter. He alleges that during his time in

 segregation, he had difficulty sleeping due to frequent nightmares and anxiety about

 rodent and bug bites. He claims that he informed Trotter and sought mental health


                                            10
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 11 of 14 Page ID #1305




 treatment. He claims that she failed to adequately respond to his mental health needs. He

 also claims that he wrote a letter to Boose seeking treatment for his mental health needs

 but Boose never responded.



        See Jenkins v. Frisch

 diagnosed him with a mental health disorder in early 2020. (Doc. 68-1 at 24) And Boose,

 the Mental Health Authority for Lawrence, testified that Munson had no contact with

 mental health staff and no mental health referrals from August 2017 to June 2019. She



                                                    rred him for a mental health evaluation

                                  for need of services-counseling and/or psychiatric

                                      (Doc. 77-5 at 2) Thus, the record provides no evidence

 of Munson having a diagnosed mental health condition until nearly a year after he was

 placed in segregation for 28 days.

       Even if there were evidence document

 condition, there is no evidence of deliberate indifference. He provides no evidence that

 Boose knew about his alleged symptoms prior to June 2019, when she testifies that she



 inability to sleep by providing him with a sleep hygiene kit. She noted no mental

 decompensation during her rounds and did

                                  oc. 68-4 at 2) Munson never made additional complaints

 regarding his sleep or mental health to Trotter after she provided the sleep hygiene kit.


                                               11
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 12 of 14 Page ID #1306




 Thus, the Court finds that no reasonable jury could find that Munson suffered from a

 serious medical need regarding his mental health to which Boose or Trotter were

 deliberately indifferent.



 C.     First Amendment: Retaliation

        Munson alleges that Kevin Kink, the Warden of Lawrence, and Brooks violated

 his First Amendment rights by retaliating against him for complaining of rodent and pest

 infestation and asking that a mouse be tested for rabies

 retaliated against an inmate . . . , the inmate must demonstrate that (1) he or she engaged

 in constitutionally-protected conduct and (2) such conduct was a substantial or

                                                          Thomas, 461 F. Supp. 2d at 795.

        As to Kink, Munson points out that Kink signed all of his grievances and as

 warden was ultimately responsible for his placement in segregation. (Doc. 68-1 at 187)

 However, Munson has provided no evidence showing that his grievances were a



 placed Munson in segregation shortly after he filed his grievance does not show

 causation. See

 stage, [mere chronology] is not enough to show a genuine

 reasonable jury could find that Kink placed Munson in segregation in retaliation for




 assumptions. For starters, there is no documented evidence in the record showing that


                                             12
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 13 of 14 Page ID #1307




                                               ement in segregation. The only evidence



 with the officer for allowing Munson to bring a rodent into the healthcare unit and that

 Brooks reported the incident to the shift commander. (Doc.

 no evidence showing that she had any authority to place him in segregation or that her

 report to the shift commander played any role in the ultimate decision to place him in

 segregation. In fact, he ascribes the ultimate decision to Daniel Downen, the clinical

 services supervisor at Lawrence, Defendant Russell Goins, Assistant Warden of

 Operations at Lawrence, an

        Further, Munson has not shown that Brooks reacted to any constitutionally

 protected speech that he made. He concedes that he does not know if she had any

 knowledge of the grievance he filed in June 2018. (Doc. 68-1 at 99) And when describing




 68-1 at 95) Munson has made no showing that his action in taking the rodent to the

 healthcare unit is constitutionally protected speech. For these reasons, no reasonable jury

 could find that Brooks played a role in placing Munson in segregation in retaliation for

 constitutionally protected speech.



                                      IV. CONCLUSION

                                                  for summary judgment (Docs. 67 & 76) are

 GRANTED, and this action is DISMISSED WITH PREJDUICE


                                             13
Case 3:19-cv-00088-DWD Document 100 Filed 09/09/21 Page 14 of 14 Page ID #1308




 strike (Doc. 87) is DENIED AS MOOT. The Clerk of Court is DIRECTED to correct the

 names of the defendants in the docket as

 is further DIRECTED to enter judgment accordingly.



 So Ordered.

 Entered this the 9th Day of September 2012



                                                   ______________________________
                                                        David W. Dugan
                                                        United State District Judge




                                              14
